Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 1 of 14




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO




   UNITED STATES OF AMERICA

          Plaintiff

               v.                           CRIM. NO.: 13-534 (SCC)

   [19] ALEXIS HERNÁNDEZ-LÓPEZ

          Defendant



                      OMNIBUS OPINION & ORDER

         Pending before the Court are Defendant Alexis

     Hernández-López’s (“Defendant Hernández-López”) pro se

     motions regarding his request for compassionate release

     under 18 U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”). 1


     1 While at Allenwood FCC, Defendant Hernández-López allegedly
     submitted a request to the Warden to be placed in home confinement.
     Docket No. 4843 at 3. Said request was reportedly denied. Id. While the
     motions before this Court do not include a request for home confinement,
     the Court notes that, even if Defendant Hernández-López would have
     included such a request, the Court may only recommend that an offender
     be placed in home confinement, for the Bureau of Prisons (“BOP”) is the
     agency responsible for determining where an offender is placed. Tapia v.
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 2 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                                       Page 2




     Docket Nos. 4843; 5062. The Government opposed both

     motions. Docket Nos. 4851; 5102. 2

          Also pending before the Court are Defendant Hernández-

     López’s motions requesting: a copy of the Government’s

     Opposition to his motion for compassionate release, Docket

     No. 4880; appointment of counsel, Docket No. 5060; leave to

     file all future filings in Spanish, Docket No. 5061; and copies

     of the case docket sheet, sentencing transcript and plea

     agreement, Docket No. 5197. For the reasons set forth below,

     the Court DENIES WITHOUT PREJUDICE Defendant

     Hernández-López’s motions at Docket Numbers 4843, 4880,



     United States, 564 U.S. 319, 331 (2011) (stating that “[a] sentencing court
     can recommend that the BOP place an offender in a particular facility or
     program . . . . [b]ut decision making authority rests with the BOP”).

     2 On June 30, 2020, the Federal Public Defender (“FPD”) appeared on
     Defendant Hernández-López’s behalf, Docket No. 4894, and moved for an
     extension of time, until July 31, 2020, to supplement his first motion for
     compassionate release, Docket No. 4895. More than a year has passed
     since this request was made but the record is bereft of any motion filed by
     the FPD addressing Defendant Hernández-López’s motion for
     compassionate release. Accordingly, the FPD’s motion at Docket No. 4895
     is deemed as MOOT.
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 3 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                             Page 3




     5061, 5062, and 5197. The Court will HOLD UNDER

     ADVISEMENT Defendant Hernandez-Lopez’s request at

     Docket No. 5060.

            I.   Background

         On April 21, 2016, Defendant Hernández-López pleaded

     guilty to conspiracy to possess with intent to distribute

     controlled substances in violation of 21 U.S.C. §§ 841(a)(1),

     846, and 860, and to using and carrying firearms during and

     in relation to a drug trafficking crime in violation of 18 U.S.C.

     § 924(c)(1)(A). Docket Nos. 3990; 3991. On September 17, 2018,

     he was sentenced to one hundred and forty (140) months of

     imprisonment. Docket Nos. 4506; 4507. He is currently

     serving his sentence at Devens FMC and is projected to be

     released from custody on October 12, 2023. Find an Inmate,

     FED. BUREAU      OF   PRISONS, https://www.bop.gov/inmateloc/

     (last accessed Aug. 17, 2021).
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 4 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                            Page 4




          II.    Analysis

                     a. Motions for Compassionate Release

         This Court may review a motion for compassionate

     release under Section 3582(c)(1)(A) “upon motion of the

     Director of the Bureau of Prisons[.]” 18 U.S.C. § 3582(c)(1)(A).

     But if the Director of the Bureau of Prisons (“BOP”) does not

     bring forth such a motion on behalf of a defendant, the

     defendant may file the same after he or she has satisfied the

     prerequisites set forth in Section 3582(c)(1)(A). Specifically,

     the defendant must have “fully exhausted all administrative

     rights to appeal a failure of the BOP to bring a motion on the

     defendant’s behalf” or after thirty (30) days have passed

     “from the receipt of such a request by the warden of the

     defendant’s facility, whichever is earlier[.]” Id.

         If the Court finds that Defendant Hernández-López

     complied with the prerequisites mentioned above, “the

     [C]ourt must then determine if [he] is eligible for release.”

     United States v. Khawaja, 471 F. Supp.3d 426, 428 (D.N.H.

     2020). When reviewing a motion for compassionate release to
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 5 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                         Page 5




     reduce a defendant’s sentence, the Court will look at whether

     (1) extraordinary and compelling circumstances exist; (2)

     whether the defendant may be “a danger to the safety of any

     other person or the community; and (3) [whether] the

     sentencing factors outlined in 18 U.S.C. § 3553(a) weigh in

     favor” of granting a sentence reduction. Id. at 429.

         Defendant Hernández-López filed an initial request for

     compassionate release in view of the ongoing COVID-19

     pandemic while serving his sentence at Allenwood FCC

     (“First Motion”). Docket No. 4843. The same was followed by

     what the Court reads as a supplementary motion for

     compassionate release in support of his original request

     (“Second Motion”). Docket No. 5062. This Second Motion was

     filed after he was transferred to Devens FMC. Id.

         With his First Motion, Defendant Hernández-López

     included what he deems to be evidence of his efforts to

     exhaust the administrative prerequisites outlined in Section

     3582(c)(1)(A) while at Allenwood FCC. Docket No. 4843-1.

     The documents attached to his motion reflect that he filed an
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 6 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                               Page 6




     informal request for compassionate release on April 8, 2020.

     Id. at 1. Shortly thereafter, on April 14, 2020, he filed a BP-9

     request for compassionate release. Id. at 3. The evidence also

     reveals that the Administrative Remedy Coordinator denied

     his BP-9 request because the “process was done via cop-out to

     [the] Warden.” Id. at 2.

         It is not clear from the evidence if Defendant Hernández-

     López appealed the Administrative Remedy Coordinator’s

     decision. See id. However, the evidence available to the Court

     does show that Defendant Hernández-López did not wait for

     the mandatory thirty (30) days of Section 3582(c)(1)(A) to

     elapse after submitting his request to the Warden. Defendant

     Hernández-López only waited eleven days after the Warden

     received his request to file a direct motion before this Court. 3

     In his motion, Defendant Hernández-López, also adds that he

     was unable to exhaust his administrative remedies because

     the prison officials at Allenwood FCC made it hard for him to


     3Defendant Hernández-López’s BP-9 request was received on April 17,
     2020. Docket No. 4843-1 at 3.
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 7 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                             Page 7




     do so. Docket No. 4843 at 3-4. Because of this, he asks the

     Court to—in essence—waive the administrative requirements

     in light of the Supreme Court decision in Ross v. Blake, 136 S.Ct

     1850 (2016). Docket No. 4843 at 4. His Second Motion is silent

     regarding attempts—if any—to satisfy the administrative

     prerequisites in order to seek compassionate release at

     Devens FMC.

         In light of the allegations and evidence proffered by

     Defendant Hernández-López, the Court is unable to

     determine whether Defendant Hernández-López exhausted

     his administrative remedies and complied with the

     administrative       requirements    enounced      in    Section

     3582(c)(1)(A). And even if the Court were to waive those

     requirements, his motions fail on the merits, for the same do

     not state extraordinary and compelling reasons that would

     warrant the relief requested. See United States v. Ramírez, 459

     F. Supp.3d 333, 344 (D. Mass. 2020) (waiving the thirty-day

     exhaustion requirement contained in Section 3582(c)(1)(A)
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 8 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                                       Page 8




     because waiting thirty days to file a motion for compassionate

     release would render defendant’s request futile).

         In this First Motion, Defendant Hernández-López alleges

     that due to his status as a diabetes, kidney, and anemic high

     blood pressure patient,4 he is at a higher risk of severe illness

     or death if he were to contract COVID-19. Docket No. 4843 at

     1. He further argues that his health issues coupled with the

     spread of COVID-19 at Allenwood FCC amount to

     extraordinary and compelling circumstances which warrant

     his immediate release from custody. See id. at 6. In his Second

     Motion, Defendant Hernández-López reiterates his medical

     conditions and underlines Devens FMC’s purported failure to

     manage the COVID-19 pandemic and the high number of

     inmates infected with the COVID-19 virus there. See Docket

     No. 5062.




     4Defendant Hernández-López’s motion points out that he has other
     medical health-related issues besides the ones specified above, but he does
     not identify them. Docket No. 4843 at 1.
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 9 of 14




     U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                          Page 9




         In its oppositions, the Government argues that Defendant

     Hernández-López’s petition fails on the merits as there are no

     extraordinary and compelling reasons warranting a sentence

     reduction. Docket Nos. 4851 at 15-18; 5102 at 13-18.

     Additionally, the Government contends that Defendant

     Hernández-López failed to show that he will not be a danger

     to the community if released. Docket No. 5102 at 18-20.

         Here, it appears that, at the moment, the spread of

     COVID-19 at Devens FMC—where Defendant Hernández-

     López is currently serving his sentence—is under control. The

     BOP’s website shows that on August 16, 2021, there were two

     (2) confirmed cases of COVID-19 amongst inmates and two

     (2) amongst the staff at Devens FMC. COVID-19 Cases, FED.

     BUREAU                             OF                PRISONS,

     https://www.bop.gov/coronavirus/index.jsp (last updated

     Aug. 16, 2021). As for Defendant Hernández-López’s medical

     conditions, the Government included a copy of his medical

     records which show that he is receiving medical treatment for

     his conditions. Docket No. 5102-1. Thus, the Court finds that
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 10 of 14




      U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                            Page 10




      there     are   no   extraordinary   and   compelling   reasons

      warranting his release.

          Moreover, the Section 3553(a) factors do not weigh in

      Defendant Hernández-López’s favor. Defendant Hernandez-

      Lopez has at least two more years to serve in custody. Find an

      Inmate,          FED.          BUREAU        OF         PRISONS,

      https://www.bop.gov/inmateloc/ (last accessed Aug. 17,

      2021). A sentence reduction at this time would undermine the

      deterrence effect of the sentence imposed for his serious drug

      trafficking and firearm crimes.

                       b. Additional Pending Motions

          In addition to Defendant Hernández-López’s motions for

      compassionate release, there are additional pending motions

      that the Court will address here. First in line is Defendant

      Hernández-López’s motion for a copy of the Government’s

      first opposition filed at Docket No. 4851. Docket No. 4880. The

      Government certifies that it mailed a copy of its second

      opposition to Defendant Hernández-López at Devens FMC.

      Docket No. 5102 at 23. After reviewing both oppositions, the
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 11 of 14




      U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                                  Page 11




      Court finds that the oppositions are not fundamentally

      different from each other, see id.; compare Docket No. 4851.

      Accordingly,        Defendant       Hernández-López’s         motion

      requesting a copy of the Government’s first Opposition is

      denied.

            Next up is Defendant Hernández-López’s request for the

      Court to provide him with a copy of: (1) sentencing

      transcripts; (2) docket sheet and (3) plea agreement. Docket

      No. 5197. According to Defendant Hernández-López, he

      requires these documents to continue his appeal, but offers no

      legal basis pursuant to his request. As such, this request is

      denied. 5

            The Court must also deny Defendant Hernández-López’s

      request to file all future documents in this case in Spanish.

      Pursuant to 48 U.S.C. § 864, documents filed before this Court

      must be in English. 6 And under Local Rule 5(c), documents


      5The Court, however, will note that Defendant Hernández-López may
      obtain said copies from the Clerk of Court.

      6   In pertinent part, 48 U.S.C. § 864 states that “[a]ll pleadings and
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 12 of 14




      U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                                     Page 12




      that are not in English must be accompanied by certified

      translations into English. Given his pro se status, if Defendant

      Hernández-López requires additional time to be able to file

      documents in English, as a review of this record shows he has

      been able to do in the past, he may advance said request to

      the Court and the Court shall entertain the same in due

      course.

          In this vein, the Court will hold under advisement what

      appears to be Defendant Hernandez-Lopez’s request for the

      appointment of counsel at Docket No. 5060, for the same was

      filed in Spanish. Docket No. 5060. The Court does however

      note that, several of the documents attached to his request are

      in English. Those attachments, for the most part, are related

      to his civil case against the BOP. See Alexis Hernández-López v.

      Federal Bureau of Prisons, Civil No. 20-cv-1657 (ADC) (D.P.R.

      Nov. 13, 2020). If Defendant Hernandez-Lopez’s request at

      Docket No. 5060 pertains to his civil case, the same should


      proceedings in the United States District Court for the District of Puerto
      Rico shall be conducted in the English language.”
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 13 of 14




      U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                              Page 13




      have been filed in that civil docket, for relief is not appropriate

      in the instant criminal docket. Accordingly, Defendant

      Hernández-Lopez is granted thirty (30) days, until

      September 16, 2021, to submit his request in English and to

      clarify whether his request pertains to this criminal docket or

      his civil case. Until then, the Court will hold the request at

      Docket No. 5060 under advisement.

          III.    Conclusion

          In light of the above, the Court:

          •   HOLDS         UNDER        ADVISEMENT          Defendant

              Hernández-López’s motion for appointment of

              counsel at Docket No. 5060;

          •   DEEMS AS MOOT the Federal Public Defender’s

              motion for extension of time at Docket No. 4895;

          •   DENIES        WITHOUT         PREJUDICE        Defendant

              Hernández-López’s:

                  o motions for compassionate release at Docket

                      Nos. 4843 and 5062;

                  o motion for a copy of the Government’s first
Case 3:13-cr-00534-SCC Document 5212 Filed 08/17/21 Page 14 of 14




      U.S.A. v. ALEXIS HERNÁNDEZ-LÓPEZ                          Page 14




                      Opposition at Docket No. 4880;

                  o motion for leave to file motions in Spanish at

                      Docket No. 5061; and

                  o motion requesting copy of documents at

                      Docket No. 5197.

          The Clerk of the Court is directed to mail a copy of this

      Omnibus Opinion and Order to Defendant Hernández-

      López.

         IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 17th day of August 2021.

                     S/SILVIA CARRENO-COLL
                     UNITED STATES DISTRICT COURT JUDGE
